Citation Nr: 1215260	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-21 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1969 to April 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for hypertension, tinnitus, bilateral hearing loss, and chronic obstructive pulmonary disease (COPD).  The Veteran filed notice of disagreement only with regard to the claims for hypertension, tinnitus, and bilateral hearing loss.  Prior to certification of his appeal to the Board he withdrew the appeal regarding the claim for hypertension.


FINDINGS OF FACT

1.  A hearing loss disability (by VA standards) was not manifested in either ear during  service; sensorineural hearing loss (SNHL) was not manifested to a compensable degree in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss disability is related to his service/noise trauma therein.

2.  It is reasonably shown that the Veteran's tinnitus had its onset in service, and has persisted since. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2011).

2.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claims.  A December 2006 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  Inasmuch as the tinnitus claim is being granted, any notice defect or duty to assist omission in that matter is harmless.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in January 2007.  Regarding bilateral hearing loss the Board finds the examination adequate, as it included a review of the Veteran's history and official audiometry, and the opinion offered is accompanied by an adequate explanation of rationale (with citation to factual data).   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include sensorineural hearing loss (SNHL)(as an organic disease of the nervous system)) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (1 year for SNHL).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

Bilateral hearing loss

The Veteran contends that he has hearing loss as a result of exposure to noise trauma during service.

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's DD Form-214 reflects that his military occupational specialty (MOS) in service was canoneer.  On October 1968 induction examination audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
 5
15
0
30
LEFT
 0
10
10
0
35

In an associated Report of Medical History the Veteran indicated that he had ear trouble and hearing loss.  The examiner noted that the Veteran was hard of hearing in the left ear.  

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  On February 1971 service separation examination his ears were normal on clinical evaluation.  Audiometry (noted to be under American Standards Association (ASA) standards) , revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
 5 (20)
10 (20)
10 (10)
0 (10)
10 (15)
LEFT
10 (25)
10 (20)
15 (25)
0 (10)
30 (35)

[The figures in parentheses represent conversion of ASA units to International Standards Organization (ISO) - American National Standards Institute (ANSI) units and are provided for data comparison purposes.]  

Following service the Veteran was employed for 26 years as a heavy mobile equipment/motor vehicle operator, where he encountered occupational noise trauma from forklifts, jack hammers, and other machinery.  The ability to hear (with aid permitted) was a functional requirement for his position.  The use of ear plugs was required/mandatory.  In a January 1982 annual medical examination (for employment purposes) there were no complaints noted regarding the Veteran's ears or his hearing.  Audiometry revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
25
65
50
LEFT
 5
20
20
55
 5

The Veteran's hearing was also evaluated annual medical examination in June 1986;when puretone thresholds were:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
35
70
70
LEFT
15
25
40
60
55

A June 1987 annual medical examination found that the right ear was "plugged" and that there was a decrease in hearing.  In a June 2000 "OSHA Respirator Medical Evaluation Questionnaire" the Veteran indicated that he did not have difficulty hearing or any other ear problem.

In a December 2006 statement in support of his claim, the Veteran related that he was employed as a mobile equipment operator from 1982 to 2005, and due to excessive noise he was required to wear hearing protection (ear plugs or hearing muffs).  He received a physical examination annually.  He stated that the "Hearing Examiner" informed him that his hearing loss stemmed back before he was hired.

On January 2007 VA examination, the Veteran reported military noise trauma from artillery fire and explosions.  He stated that safety regulations required that he use ear plugs on his job.  He denied any recreational noise exposure.  He reported a family history of hearing loss as well as a history of occasional ear infections.  On authorized audiological evaluation, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
70
65
LEFT
25
25
30
75
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  The diagnosis was right ear mild to severe SNHL and left ear normal to severe SNHL.  The examiner opined that it is not likely that the Veteran's current hearing loss is related to or the result of noise exposure while in the service.  His reasoning was that the Veteran's pre-induction examination revealed a mild bilateral hearing loss at 4000 Hertz along with a physician summary that reported that the Veteran was hard of hearing in the left ear.  In addition, the Veteran's separation evaluation revealed hearing acuity essentially within normal limits bilaterally with the same mild loss present in the left ear at 4000 Hertz.  Therefore, since there was no change in the Veteran's hearing acuity while he was on active duty, it is not likely that his current hearing loss is related to or the result of noise exposure while enlisted.  

It is not in dispute that the Veteran now has a bilateral hearing loss disability (See January 2007 VA puretone audiometry).  It may also reasonably be conceded that by virtue of his duties as a canoneer in service he had exposure to hazardous levels of noise therein.  However, a hearing loss disability is not shown to have been manifested in service.  Notably, the Veteran reported ear trouble and hearing loss on induction examination, and the examiner commented that the Veteran was hard of hearing in the left ear.  However, while puretone audiometry on induction found elevated puretone thresholds at 4000 hertz in each ear, the level of hearing acuity loss found did not rise to the level of hearing loss disability as defined in 38 C.F.R. § 3.385.  And the 1971 service separation examination audiometry revealed hearing acuity interpreted as essentially within normal limits bilaterally with the same "mild loss" present in the left ear at 4000 Hertz (and a puretone threshold showing improvement in the right ear.  There is no evidence that SNHL was manifested to a compensable degree in the first year following the Veteran's discharge from active duty.  Consequently, service connection for bilateral hearing loss disability on the basis that it became manifest in service and persisted, or on a presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.

What is presented then, is whether in the absence of continuity of hearing loss disability since service, the Veteran's bilateral hearing loss disability may somehow otherwise be related to his service, including as due to noise trauma therein.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  That is a question that is inherently medical in nature.  

The Veteran has not presented any medical opinion or treatise evidence supporting his allegation that his hearing loss disability is (or may be) related to his service.  The only competent (medical) evidence of record in the matter of a nexus between his hearing loss and his service is the opinion of the January 2007 VA examiner, who opined that it is not likely that the Veteran's current hearing loss is related to noise trauma in service.  The examination report reflects a detailed review of the claims file, with notation of reported history and citation to factual data.  The examiner noted that the Veteran's hearing was within normal limits (and of similar configuration) at induction and on separation from service.  As the opinion is by a medical professional competent to provide it, and includes an explanation of rationale (citing to medical evidence), it is probative evidence in this matter.  As there is no medical evidence to the contrary, the Board finds it persuasive.

The Veteran's own assertions of a nexus between his bilateral hearing loss disability and his exposure to noise in service are not competent evidence, as that question is clearly one beyond lay observation.  The matter of a nexus between a current hearing loss and remote noise trauma in service is a medical question that requires medical expertise.  The Veteran has not demonstrated that he has any medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court."); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied. 

Tinnitus

It is not in dispute that the Veteran has tinnitus.  His complaints of tinnitus are documented in the record, and it is a disability eminently capable of lay observation (by the person experiencing it).  The Board finds no reason to question the Veteran's reports he has it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As the Veteran was a cannoneer in service, he likely was exposed to noise trauma in service.  What he must still show to establish service connection for his tinnitus is that such disability is related to service/exposure to noise trauma therein.  
One method of substantiating a claim of service connection for a disability is by showing that the disability became manifest in service, and has persisted since.  In essence, that is the Veteran's theory of entitlement in this case.  He alleges that he began to sense ringing in his ears in service.  He has been consistent in his statements that he has had ringing in his ears ever since such event.  

The Board acknowledges that the Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of tinnitus, and that the January 2007 VA examiner stated that there was insufficient information available to render an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation.  The U.S. Court of Appeals for the Federal Circuit (Fed. Cir.) has held that when an examiner is unable to come to an opinion such "non-opinion" is neither positive nor negative support for a claim of service connection, and is therefore not probative evidence.  See Fagan v. Shinseki, 573 f.3d 1282 (Fed Cir. 2009).  

There is no evidence which places into question the veracity of the Veteran's account that his tinnitus had its onset in service and persisted.  Consequently, it is accepted as credible; all requirements for establishing service connection for his hearing loss are met.  The "non-opinion" by a VA examiner regarding the etiology of the Veteran's tinnitus cannot overcome the finding that the evidentiary requirements for establishing service connection are otherwise met.  Accordingly, service connection for tinnitus is warranted. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


